Citation Nr: 9913802	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

On review of the claims file, the Board finds that additional 
development is required for adequate determinations of the 
veteran's claims currently on appeal. The veteran claims that 
he is totally unemployable because of his nonservice-
connected mental disorder.  In personal hearing testimony 
before the undersigned member of the Board, the veteran 
reported that he had received medical treatment pertinent to 
his claimed mental disorder.  The Board notes that the claims 
file does not include private treatment records from Cibola 
Counseling or VA outpatient treatment records from the Gallup 
clinic.  An attempt should be made to associate these records 
with the claims file.  

The record further indicates the appellant applied for social 
security disability.  The records of this determination 
should also be obtained.  The record indicates that the 
veteran underwent a right orchiectomy in 1986.  The Board 
notes the RO has not assigned an evaluation for this 
condition.

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1998).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The RO, after securing the necessary 
address and authorization, should 
obtain the veteran's complete 
treatment records from Cibola 
Counseling.  These records should be 
associated with the veteran's claim 
file.

2. The veteran should submit copies of 
his federal income tax returns for the 
two most recent years.

3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the medical records relied 
upon in that determination.

4. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  In brief, the RO should make 
a new rating decision which clearly 
identifies each of the veteran's 
disabilities including the previously 
unrated orchiectomy, and assigns a 
specific percentage rating for each 
disability under a specific diagnostic 
code.  The RO should then apply the 
objective "average person" test 
provided under 38 C.F.R. § 3.340(a) 
(1998) and consider whether both the 
percentage requirements under 
38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as 
a result of what the Court has 
referred to as "lifetime" 
disabilities.  See Grantham v. Brown, 
8 Vet.App. 228, 234 (1992); Brown v. 
Derwinski, 2 Vet.App. 444, 446 (1992).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




